United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       June 24, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 04-51386
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
ROBBIE WOOSLEY
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                     Western District of Texas, Austin
                           ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

               IT IS FURTHER ORDERED that the Appellee’s unopposed

motion to remand the case to the United States District Court for

the Western District of Texas, Austin Division for resentencing

is GRANTED.

       IT    IS    FURTHER       ORDERED       that     the     Appellee’s        alternative



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 1
unopposed motion for an extension of time to file the Appellee’s

brief   fourteen   (14)   days   from   the   Court’s   denial   of   the

Appellee’s motion to vacate and remand is DENIED AS MOOT.




                                    2